UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4635


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANGELO ROSEMOND,

                Defendant - Appellant.



                              No. 09-4782


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LENNY JOE ROSEMOND,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Greenville. G. Ross Anderson, Jr., Senior
District Judge. (6:08-cr-00921-GRA-1; 6:08-cr-00921-GRA-2)


Submitted:   April 13, 2010                 Decided:   May 21, 2010


Before TRAXLER, Chief Judge, DAVIS, Circuit Judge, and HAMILTON,
Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


J. Bradley Bennett, SALVINI & BENNETT, LLC, Greenville, South
Carolina; Lora E. Collins, FEDERAL PUBLIC DEFENDERS OFFICE,
Greenville, South Carolina, for Appellants.    W. Walter Wilkins,
United States Attorney, E. Jean Howard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Michael Angelo Rosemond pled guilty to possession with

intent to distribute crack cocaine in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A) (2006), and possession with intent to

distribute five grams or more of cocaine base in violation of 21

U.S.C. § 841(a)(1), (b)(1)(B).              He was sentenced to sixty months

in prison.         Lenny Joe Rosemond pled guilty to one count of

possession      with   intent     to     distribute      five   grams   or   more     of

cocaine base in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B).

He was sentenced to seventy-seven months in prison, the low end

of   his   advisory     Guidelines       range.     The    Rosemonds    now       appeal

their sentences on the drug charges.               We affirm.

             The    Rosemonds     argue     that    the     statutory    sentencing

disparity       between      cocaine       base     and     cocaine     powder       is

unconstitutional.           We repeatedly have rejected claims that the

sentencing disparity between powder cocaine and crack offenses

violates either equal protection or due process.                        See, e.g.,

United     States      v.    Perkins,      108    F.3d     512,   518-19      &     n.34

(4th Cir. 1997); United States v. Burgos, 94 F.3d 849, 876-77

(4th Cir. 1996) (en banc).                To the extent that the Rosemonds

seek to have us reconsider these decisions, a panel of this

court cannot overrule the decision of a prior panel.                              United

States     v.   Simms,      441   F.3d    313,     318    (4th Cir. 2006).           The

Rosemonds’ contention that our prior precedents are overruled by

                                           3
Kimbrough v. United States, 552 U.S. 85 (2007), is incorrect.

Id. at 107 (holding that sentencing courts are bound by the

disparate statutory terms of imprisonment for powder cocaine and

cocaine   base,   notwithstanding     district   court’s   discretion     to

depart from advisory Sentencing Guidelines ranges based on the

disparity).

           Accordingly, we affirm the district court’s judgments

as to both Michael Rosemond and Lenny Rosemond.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                     4